Paterson, J., concurring.
At the argument it was contended by respondent that the judgment should be affirmed, because the proposed amendment was never finally disposed of by the assembly, the whole matter having been laid on the table; that it was not passed in the senate by a two-thirds vote of all the members thereof, the record showing that Senator Hart’s vote ought to have been recorded in the negative; that the house did not act upon the measure that was passed by the senate; that the proposed amendment is on its face void, because in contravention of public morals, being an offer on the part of the state to abandon its property at Sacramento, and change its seat of government to San Jose, for a'bribe or consideration of one million of dollars and ten acres of land; and that in any event it is void for uncertainty, there being nothing to show who is to pay the money or donate the land, or how long the people will have to wait for a tender of the property—how many propositions may be made and rejected before it can be known where the seat of government is to be permanently located—and that no one can know where the seat of government would be in the event of a failure of the governor, attorney general, and secretary of state, or a majority of them, to act upon any proposition for a site that might be offered.
*125It must be admitted that there are serious questions involved in some of these contentions. We agree with the majority in holding that the proposed amendment is ineffective on account of the conditions contained therein, but there is another ground also upon which we desire to place our conclusion.
The language of section 1, article XX, of the constitution is plain. No law changing the seat of government shall be valid or binding until said law has been ratified by a majority of the qualified electors of the state, voting therefor at a general election; and that law must first receive the sanction of two-thirds of the members of each house, and have been approved by the governor. No law has ever been passed by the legislature proposing to change the seat of government from Sacramento to San Jose, or providing under what regulations or provisions the question of a change of the seat of government should be voted upon. The proposed amendment was not put in the form of a bill. It was neither printed nor read on three several days, nor was the measure declared to constitute a case of urgency. It was not considered by the governor, therefore it is not a law. It is true the legislature has, by a general act, provided how proposed amendments to the constitution may be submitted, when no other mode is provided by law for their submission (Stats. 1883, p. 53; Stats. 1891, p. 165), and such provisions may be, and doubtless are, sufficient for the submission of proposed amendments generally; but the seat of government cannot be changed by any law, whether it be an ordinary act, or in the form of a proposed amendment to the constitution, unless it has been regularly introduced, taken the regular course, received the approval of two-thirds of the members of each house, and been approved by the governor.
Appellant claims that section 1, article XX, of the constitution can be amended by proceedings under section 1, article XVIII, of the constitution, and for that purpose the acts of 1883 and 1891, supra, are sufficiént legislation to submit the proposed constitutional amend-*126meat to the people, that sections 1 and 2 of article XVIII are the only sections relating to amendments, and that they contain no limitation as to amendments; that section 1 of article XX provides for the removal of the state capítol by a law under the constitution as it now exists, while section 1 of article XVIII provides for amending any section of the constitution, including section 1 of article XX. It is claimed that the court below, and counsel for respondent, confounded the question of removal of the state capítol with the question of amending the constitution. A glance at the proposed amendment, however, is sufficient to show that its sole object is a removal of the seat of government from Sacramento to San Jose. With the word “ Sacramento” substituted for the word “ San Jose,” the proposed section is identical with the provision of the constitution, down to the condition of removal. If the framers of the constitution intended to permit the seat of government to be removed by the proposal and submission of a constitutional amendment under section 1 of article XVIII, it is difficult to see why they inserted the provision in section 1 of article XX, requiring the proposal to change the seat of government to be submitted to the people at a general election, under such regulations as two-thirds of all the members of each house should provide by an act regularly introduced, passed, and approved, as other acts of the legislature are introduced, passed, and approved by the governor. If section 1 of article XX can be amended in the manner proposed, then the seat of government may be removed by a simple resolution indorsed by two-thirds of the members elected to each house, and the regulations under which the question of removal is to be voted upon may be adopted by a bare majority of each house, and submitted to the people at a special election held at any time. But such was. clearly the thing which the framers of the constitution did not intend to allow to take place, when it provided that the question must be voted upon at a general election, and that no law changing the seat of government. *127should he valid until it had received the sanction of two-thirds of the members of each house of the legislature proposing the amendment, and the regulations upon which the question should be submitted were provided by the same number of members, and had been approved by the executive. It was intended that a bare majority of the members of the legislature should not have the power to call for an election upon so important a question. The time for voting upon the question was fixed at a general election, for the purpose of giving the people ample opportunity to fully deliberate upon the question of public policy and public economy necessarily involved in the issue, and when the greatest number of electors would probably assemble at the polls. That it was the purpose of the framers of the constitution to make the subject of the removal of the seat of government an exception to the general rule, and to place a check upon hasty action thereon by requiring the greatest deliberation on the part of those who proposed the amendment, as well as those who should vote upon it, is manifest, not only in the language of the section itself, but in the history of the seat of government in this state and the debates upon the subject in the constitutional convention.
The constitution of 1849 provided that the Pueblo de San Jose should be “ the permanent seat of government until removed by law; provided, however, that two-thirds of all the members elected to each house of the legislature shall concur in the passage of such law.” Soon after the adoption of that constitution—November 13, 1849—a proposition was made to the legislature offering a large donation to the state if the seat of government should be located permanently at Vallejo, and an act was passed “ to take the sense of the people of California upon the subject of the permanent location of the seat of government.” (Stats. 1849-50, p. 412.) On February 4, 1851, an act was passed, providing for “the permanent location of the seat of government” at Vallejo, provided M. G. Vallejo should submit a satis*128.factory bond for the performance of his proposition, and furnish a state house for three years. '(Stats. 1851, p. 430.) On February 4, 1853, a resolution was passed by the legislature calling upon Vallejo for payment of his proposed donation of three hundred and seventy thousand dollars, and to state his intentions and wishes respecting the location of the seat of government. (Stats. 1852-53, p. 309.) Vallejo, having asked to be released from his obligation on account of his inability to comply with the condition, an act was passed providing that the seat of government on and after February 5, 1853, should be at Benicia, provided Vallejo should release the state from all claims for damages (Stats. 1853, p. 24); and on May 18, 1853, such release having been given, it was provided by “An act for the permanent location of the seat of government,” that the “city of Benicia, situated on the straits of Carquines, shall be and remain the permanent seat of government, in accordance wdth the constitution.” (Stats. 1853, p. 217.) On February 25, 1854, the legislature passed an act repealing the former act, and providing that the permanent seat of government should be and remain at the city of Sacramento. Thus the matter rested until the subject again arose in the constitutional convention of 1879. Meantime, however, the state had spent two million five hundred thousand dollars in state capítol buildings and grounds at Sacramento. In the convention Mr. Edgerton introduced a proposition providing that the seat of government should remain at Sacramento until changed by law, but that no law proposing a change should be effectual until submitted to the electors of the state at a general election, and approved by a majority of two-thirds of all the votes cast. But the section (sec. 1, art. XX) as proposed by the committee and finally passed, reads as above quoted. During the argument one member of the convention moved to strike out all of the section after the word “ remain ” ; also to strike out the words “by a two-thirds vote of each house.” To show the temper of the convention in regard to the *129matter, we quote briefly from some of the speeches made during the debate on these proposed amendments:
“Mr. Wiclcs. It should not be left to the caprice of demagogues and politicians. We were cursed by such fickleness in the earlier history of our state. The state, too, has spent a great deal of money here in Sacramento, and has acquired a valuable property.”
“ Mr. Barbour. Suppose Sacramento washes away.”
“Mr. Wiclcs. There is no danger of Sacramento washing away. This building never will be washed away.”
“ Mr. Ayers. Ido not see any necessity for the amendment. I think that the section as it is now is conservative enough. It requires a two-third vote of the legislature to submit the question. I think that is strong enough to prevent any thing like rash action with reference to the removal of the capítol.”
“Mr. Broion. Now, I do not see there is any antagonistic feeling against Sacramento as to state capítol, but to attempt to bind the future entirely to this place I think would be wrong, and when the matter is provided for here that by a certain action of the legislature the matter shall be submitted to a vote of the people it seems to me that that should be sufficient.”
“ Mr. Schell. I believe this section is right. I believe that whenever we seek to tear up the foundations of the state capítol, it should be at the instance of two-thirds of the legislature; at least two-thirds of the legislature ought to vote in favor of submitting it to the people first, and then the people may, by a majority vote, remove it. It is not an ordinary question that ought to be submitted to merely a majority of the legislature.”
“Mr. White. I desire to say that I am going to vote for the amendment of the gentleman from Santa Clara, and that I have no feeling of malice, and if there is any feeling, except by the gentleman himself, I do not know it. We desire merely to give the power to the people to move the capítol at any time they wish. We do not intend to tie down the legislature to a two-thirds vote if we can help it.”
*130“ Mr. Tinnin. The capitel has been located here at immense expense. It is true, I think, that it was a great mistake in placing it here, but it is here, and it has cost the people of the state a great deal of money, and it should not be removed unless some great calamity or misfortune befalls this city which necessitates that removal.”
“ Mr. Tully. There has been a good deal said here in reference to lobbying, and I do n’t know any section that has been adopted, or any thing that this convention could do to encourage lobbying more than to adopt this amendment. There would be a fight every time the legislature met for a majority to move this capítol, perhaps down to Los Angeles, or some other prominent place”: Yol. 3, Constitutional Convention, pp. 1388,1389.
It is a rule of construction applicable to constitutions as well as to statutes that general words are qualified by particular clauses, and that effect must be given to all the provisions of the constitution, if possible, that no word or clause may become redundant; and, as said before, if it had been the intention to permit the removal by resort to the remedy provided in section 1 of article XVIII, there would have been no necessity for the other and more difficult remedy provided by section 1 of article XX. The only alteration attempted by the proposed amendment is of that portion of the section which fixes the seat of government. No principle of the organic law was in any manner affected, and it wmuld be a clear violation, not only of the spirit, but the letter, of the provision that the seat of government shall not be removed except in a particular way, to hold that the purpose may be accomplished in another and easier way. That which cannot be done by direction cannot be done by indirection. Two rules of procedure have been prescribed by the constitution, one for amendments of the organic law, and the other for a change of the seat of government. The contention of respondent, if sustained, would result in the nullification of one provision of the constitution by another; while one section *131of the constitution would provide for removal only in a particular way, another section of the same instrument relatingto general subjects would authorize the removal in an entirely different manner, and the last clause of the section would accomplish no purpose whatever. It is conceded, of course, that the people may adopt any amendment of the constitution which is proposed in the manner prescribed by the instrument itself, but neither the legislature nor the people can disregard the provisions which limit and prescribe their power. It wuuld be competent, of course, for the legislature to propose, and the people to approve, an amendment of section 1 of article XX, to provide a different method from that ■ which now exists of changing the seat of government. The power might be delegated to the legislature' alone by a majority vote, but, until some other method has been adopted by amendment to the constitution, the seat of government must remain at Sacramento until it has been changed by a law passed, approved, and ratified in the manner now prescribed by the constitution.
If the members of the convention had been told at the conclusion of their debate that, notwithstanding all the care they had taken to secure the deliberate judgment of two-thirds of both houses, and the approval of the governor, or his reasons for disapproval, before the question of removal could be again submitted for decision, even at a general election, the time would come when the legislature would claim the right to precipitate the question at any time it saw fit by resolution introduced and passed within an hour, and under resolutions prescribed by a general act, and passed by a bare majority, can any one doubt, in view of the importance they attached to the matter, that they would have.declared in express and unmistakable words that the rule prescribed by section 1 of article XVIII should not apply to the subject of removal of the seat of government? What could the members of the convention have expected to accomplish by the precautions provided for in section 1, article XX ? They certainly did *132not expect those desiring to procure an amendment effecting a change of the seat of government to follow the difficult procedure therein prescribed, when there was an easier way by following section 1 of article XVIII.
McFarland, J., concurred in the opinion of Mr. Justice Paterson.